Filed 5/5/22 P. v. Carrasco CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F083135
             Plaintiff and Respondent,
                                                                                    (Tuolumne Super. Ct.
                    v.                                                                No. CRF65488)

 JOSE ANDRES CARRASCO,
                                                                                          OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tuolumne County. Donald
Segerstrom, Jr., Judge.
         Rex Adam Williams, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Hill, P. J., Franson, J. and Meehan, J.
                                      INTRODUCTION
       Appellant Jose Andres Carrasco entered into a negotiated disposition and was
sentenced to the second strike term of four years in state prison. On appeal, his appellate
counsel has filed a brief that summarizes the facts with citations to the record, raises no
issues, and asks this court to independently review the record. (People v. Wende (1979)
25 Cal.3d 436.) We affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
       On April 3, 2020, appellant was an inmate at the Sierra Conservation Center, when
an officer conducted a random search of his possessions contained in a locker secured by
a combination lock that appellant controlled. The officer found 1.976 grams of
marijuana, a usable amount. Appellant was not authorized to possess marijuana.1
       On December 23, 2020, a complaint was filed in the Superior Court of Tuolumne
County charging appellant with count 1, possession of a controlled substance, marijuana,
in state prison without authorization (Pen. Code, § 4573.6),2 with one prior strike
conviction.
       On April 21, 2021, the preliminary hearing was held, and appellant was held to
answer. On the same day, the complaint was refiled and deemed to be the information.
       On June 7, 2021, appellant entered into a negotiated disposition, pleaded guilty to
count 1, and admitted the prior strike conviction, for a stipulated lower term of two years
doubled to four years as the second strike term. The negotiated disposition included a
waiver of the right to appeal and a provision that appellant could file a petition for writ of
habeas corpus on any claim that possession of marijuana in prison was not a crime.
       On July 6, 2021, the court sentenced appellant to the lower term of two years,
doubled to four years as the second strike term, consecutive to the sentence he was


       1   The facts are from the preliminary hearing.
       2   All further statutory citations are to the Penal Code unless otherwise indicated.

                                               2.
already serving. The court also imposed a restitution fine of $1,200 (§ 1202.4, subd. (b))
and suspended the parole revocation fine in the same amount (§ 1202.45).
       On August 3, 2021, appellant filed a timely notice of appeal and requested a
certificate of probable cause as to whether possession of marijuana in prison was a felony
punishable by a state prison sentence.
                                      DISCUSSION
       As noted above, appellant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on December 2, 2021, we
invited appellant to submit additional briefing. He has failed to do so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.3
                                     DISPOSITION
       The judgment is affirmed.




       3On August 12, 2021, shortly after appellant was sentenced, the California
Supreme Court held that an inmate’s possession of a small amount of marijuana remained
a criminal offense after the enactment of Proposition 64. (People v. Raybon (2021) 11
Cal.5th 1056, 1058–1060.)

                                             3.